233 F.2d 702
Morris F. LUFF et al., Appellants,v.Willard J. LUFF et al., Appellees.
No. 12953.
United States Court of Appeals District of Columbia Circuit.
Argued April 6, 1956.
Decided May 17, 1956.
Petition for Rehearing In Banc Denied June 8, 1956.

Mr. Richard L. Merrick, Washington, D. C., for appellants.
Mr. R. Sidney Johnson, Washington, D. C., with whom Mr. J. Richard Earle, Washington, D. C., was on the brief, for appellees.
Before WILBUR K. MILLER, BAZELON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Two brothers, Morris F. Luff and Willard J. Luff, formed a partnership in 1943, under the name of Willmore Engineering Company, to produce winches for transport vessels for the United States Maritime Commission. In 1944 John W. Slacks became a partner. After August, 1945, the winch production project having been completed, the partnership was no longer active and was winding up its affairs. Its only asset was a claim against the United States on account of work done for the Maritime Commission.


2
Attempts to obtain payment through administrative channels failed, and an action in the Court of Claims was unsuccessful. In 1954, two private laws for the relief of Willmore Engineering Company were passed by the Congress, and under the terms thereof arbitrators were appointed to determine and certify to the Secretary of the Treasury the amount required to satisfy the obligation of the Government to the partnership. The amount was determined to be $375,577.37, and has been paid by the Government. The sum is being held in the registry of the District Court pending the entry of judgment directing its disposition.


3
Morris F. Luff claimed and represented that Slacks ceased to be a partner about May 15, 1948, and that Willard J. Luff abandoned the partnership about October 1, 1949; that he and his wife thereafter carried on all activity with respect to the partnership's claim against the Government and finally obtained the passage of the legislation for the relief of the Willmore Engineering Company; that he, Morris, and his wife are the sole remaining partners entitled to collect the money awarded by the arbitrators.


4
Because of these contentions, Willard J. Luff and John W. Slacks brought this suit against Morris and his wife, Ruth, in the United States District Court for the District of Columbia. Among other claims to relief asserted, they asked the court to declare that the Willmore Engineering Company referred to in the private laws and in the arbitration award is a partnership composed of Willard J. Luff, John W. Slacks and Morris F. Luff. Later they moved for partial summary judgment to that effect, under Rule 56(d) of the Federal Rules of Civil Procedure, 28 U.S.C.A. The court granted the motion and entered judgment accordingly, certifying under Rule 54(b) that there was no just cause for delay in adjudicating the issue concerning the identity of the partners.


5
This appeal challenges the partial summary judgment. We hold that it was correctly entered.


6
Affirmed.